             Case 1:20-cv-08615-RA Document 51 Filed 09/10/21 Page 1 of 2



UNITED STATES DISTRICT COURT                                       USDC-SDNY
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                   ELECTRONICALLY FILED
                                                                   DOC#:
 STEADFAST INSURANCE COMPANY,                                      DATE FILED: 09/10/2021

                             Plaintiff,
                                                                      20-CV-8615 (RA)
                        v.
                                                                           ORDER
 PORTSMOUTH JV,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

       For the reasons stated on the record at yesterday’s conference, Steadfast’s motion to dismiss,

Dkt. 16, is GRANTED with respect to PJV’s pursuit of attorneys’ fees pursuant to Mighty Midgets, Inc.

v. Centennial Ins. Co., 47 N.Y.2d 12 (1979), and DENIED with respect to PJV’s counterclaim alleging

bad faith.

       As proposed by the parties in their status report of September 2, 2021, see Dkt. 49, Steadfast’s

answer to PJV’s counterclaim is due on September 24, 2021. Within fourteen days of service of the

answer, the parties are to meet and confer and file a status update regarding whether any additional

discovery is needed and proposing a schedule for such discovery. In the status letter, the parties should

also indicate whether the Court can be of assistance with settlement, whether by way of a referral to

Magistrate Judge Freeman for a settlement conference or to the District’s mediation program.

       The Court further adopts the briefing schedule proposed by the parties with respect to PJV’s

motion for summary judgment: Steadfast’s opposition is due September 27, 2021, and PJV’s reply is

due October 11, 2021. To the extent the parties wish to adjust that schedule in light of the Court’s ruling

on the motion to dismiss, they may of course file a letter proposing a new schedule for briefs and/or

cross-motions.
               Case 1:20-cv-08615-RA Document 51 Filed 09/10/21 Page 2 of 2



         The Clerk of Court is directed to terminate the motion pending at Dkt. 16.

SO ORDERED.

Dated:      September 10, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
